United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-868
Issued: November 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2013 appellant, through his attorney, filed a timely appeal from a
February 20, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
bilateral knee conditions in the performance of duty causally related to factors of his federal
employment.
On appeal, appellant’s attorney contends that if OWCP found that the April 16, 2012
report from Dr. Richard Zamarin, a Board-certified orthopedic surgeon, was not sufficiently
rationalized to accept the claim it should have remanded the case for a second opinion
1

5 U.S.C. § 8101 et seq.

examination, citing to the Board’s decision in K.F.2 He requests that the Board direct OWCP to
approve appellant’s claim for the permanent aggravation of bilateral degenerative joint disease of
the knees or alternatively, remand the case for appellant to be referred, together with a statement
of accepted facts, to a second opinion physician.
FACTUAL HISTORY
On May 2, 2012 appellant, then a 51-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he sustained an aggravation of his degenerative joint disease in
both knees and right foot plantar fasciitis as a result of his federal employment duties. OWCP
had previously accepted an occupational disease claim for right plantar fascial fibromatosis3 and
a right knee sprain sustained on September 16, 2009.4 Appellant stated that both of his knees
had bothered him since September 16, 2009 and his doctors had explained that his work duties
aggravated and accelerated the arthritis and degenerative joint disease in both of his knees, as
well as the plantar fasciitis in his right foot.
Appellant submitted a November 15, 2011 narrative statement indicating that his duties
included walking, bending, climbing steps and carrying a 35-pound mailbag and physical therapy
notes dated November 5 through December 23, 2009.
In reports dated October 29, 2009, Dr. Gouri S. Atri, a physician Board-certified in
occupational medicine, diagnosed knee/leg sprain and internal derangement of knee. He released
appellant to work that day with the following restrictions: no squatting; no kneeling; no
climbing stairs or ladders.
On October 28, 2009 Dr. Steven B. Cohen, a Board-certified orthopedic surgeon,
diagnosed right knee medial compartment degenerative joint disease with medial meniscus tear
upon review of x-ray reports and a magnetic resonance imaging (MRI) scan dated
September 23, 2009. He indicated that appellant slipped on grass while delivering mail on
September 16, 2009 and had been working modified duty walking two to three hours a day.
Dr. Cohen opined that it was difficult to discern whether appellant’s symptoms were truly
coming from medial meniscus pathology versus medial compartment degenerative joint disease.
On December 23, 2009 he indicated that appellant was back at work for the last two or three
weeks working full duty as a postal carrier. Dr. Cohen stated that appellant had degenerative
changes in the medial compartment of both knees as well as a question of a degenerative medial
meniscus tear and appeared to have had a flare up of the arthritic changes in his knee.
Appellant submitted reports dated January 18, 2010 through May 13, 2011 from
Dr. Craig A. Rubenstein, a Board-certified emergency medicine physician, who diagnosed
osteoarthritis of the bilateral knees, left knee prepatellar bursitis and bilateral knee degenerative

2

Docket No. 12-1527 (issued January 8, 2013).

3

OWCP File No. xxxxxx531.

4

OWCP File No. xxxxxx034.

2

joint disease. On January 18, 2010 Dr. Rubenstein indicated that appellant’s knee hurt him a lot
at work, especially by the end of the day.
In an April 16, 2012 report, Dr. Zamarin reviewed appellant’s medical history and
records and conducted a physical examination. He indicated that appellant was working full
duty and complaining of pain on the medial aspect of both knees. Appellant stated that he had
problems with sitting, standing and walking because his symptoms were aggravated with
excessive activity and his knees swelled at the end of the day. He noted that he was diagnosed
with right foot plantar fasciitis in 2006. Dr. Zamarin indicated that appellant’s duties included
sorting mail for about two hours while standing on a concrete floor, picking up mail at relay
boxes, delivering mail to homes while carrying a 35-pound satchel, walking approximately 15
miles a day, climbing, bending and twisting. He opined that the combination of standing,
bending, walking and climbing stairs put a lot of stress on the weight bearing joints of the lower
extremities and over the course of many years would lead to an increased risk for plantar fasciitis
as well as the acceleration of degenerative disease in the knee joints. Dr. Zamarin concluded that
the weight bearing and repetitive nature of appellant’s duties could not only cause acceleration of
a degenerative or an inflammatory process in the lower extremities, but could also aggravate
preexisting disease from normal activity or an employment-related injury, such as one that
occurred on September 16, 2009. He noted that at that time appellant’s left knee did not bother
him but eventually symptoms set in there also as he continued to work.
In a June 29, 2012 letter, OWCP informed appellant of the deficiencies of his claim and
afford him 30 days to submit additional evidence. Appellant did not respond.
By decision dated August 16, 2012, OWCP denied the claim on the basis that the
evidence of record failed to establish causal relationship between appellant’s conditions and
factors of his federal employment.
Subsequently, appellant submitted a narrative statement dated October 11, 2012 and a
February 5, 2010 diagnostic report which revealed no evidence of deep venous thrombosis. He
also submitted reports dated February 22, 2010 through January 6, 2012 from Dr. Rubenstein,
who reiterated his diagnoses and reports dated February 9, 2010 through August 14, 2012 from
Dr. Eric Ratner, a Board-certified anesthesiologist and pain medicine specialist, who indicated
that appellant’s bilateral knee pain due to severe osteoarthritis was worse with walking and
standing and that he had pain when he worked as a mail carrier.
On August 22, 2012 appellant, through his attorney, requested a hearing which was held
before an OWCP hearing representative via telephone on December 6, 2012.
By decision dated February 20, 2013, OWCP’s hearing representative affirmed the
August 16, 2012 decision on the basis that the medical evidence submitted was not sufficient to
establish causal relationship.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury6 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.9
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP previously accepted that appellant sustained a right knee sprain on
September 16, 2009 under File No. xxxxxx034 and right plantar fascial fibromatosis under File
No. xxxxxx531. In support of his claim, appellant submitted an April 16, 2012 report from
Dr. Zamarin, who indicated that appellant’s duties included sorting mail for about two hours
while standing on a concrete floor, picking up mail at relay boxes, delivering mail to homes
while carrying a 35-pound satchel, walking approximately 15 miles a day, climbing, bending and
twisting. Dr. Zamarin opined that the combination of standing, bending, walking and climbing
stairs put a lot of stress on the weight bearing joints of the lower extremities and over the course
of many years would lead to an increased risk for plantar fasciitis as well as the acceleration of
5

5 U.S.C. §§ 8101-8193.

6

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
7

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

8

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

4

degenerative disease in the knee joints. He concluded that the weight bearing and repetitive
nature of appellant’s duties could not only cause acceleration of a degenerative or an
inflammatory process in the lower extremities, but could also aggravate preexisting disease from
normal activity or an employment-related injury, such as one that occurred on
September 16, 2009. Dr. Zamarin also noted that, at that time, appellant’s left knee did not
bother him but eventually symptoms set in there also as he continued to work.
The Board notes that, while Dr. Zamarin’s report is not completely rationalized, it is
consistent in finding that appellant’s duties included standing, bending, walking and climbing
stairs and the weight bearing and repetitive nature of his duties could not only cause acceleration
of a degenerative or an inflammatory process in the lower extremities, but could also aggravate
preexisting disease from normal activity or an employment-related injury, such as one that
occurred on September 16, 2009. This report is not contradicted by any substantial medical or
factual evidence of record.10 While the report is not sufficient to meet appellant’s burden of
proof to establish a claim, it raises an inference of causal relationship between the claimed
conditions and factors of his federal employment.11
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.12
On remand, OWCP should refer appellant, together with the case record and a statement
of accepted facts, for examination by an appropriate specialist and a rationalized medical opinion
as to whether he sustained an aggravation of his degenerative joint disease in both knees and
right foot plantar fasciitis as a result of his federal employment duties. After such further
development as it deems necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

See E.J., Docket No. 09-1481 (issued February 19, 2010).

11

Id.; see also John J. Carlone, 41 ECAB 354 (1989).

12

See Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard (Lionel F. Richard), 53 ECAB 430
(2002); William J. Cantrell, 34 ECAB 1233 (1993); Dorothy L. Sidwell, 36 ECAB 699 (1985).

5

ORDER
IT IS HEREBY ORDERED THAT the February 20, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: November 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

